Order, Supreme Court, New York County, entered February 27, 1976, granting plaintiff-appellant’s motion (to strike defendant Dormer’s answer and for entry of judgment) only to the extent of directing Dormer to appear for examination before trial no later than 20 days after the disposition of a then-pending motion addressed to the complaint or after service of any amended complaint therein mandated, unanimously affirmed, without costs and without disbursements. The complaint having been held in the then-pending motion to require amendment, Dormer, despite his stipulation, should not be required to be deposed until his examination can be circumscribed by a proper pleading and because, otherwise, he might be required to be deposed under both complaints. Concur—Kupferman, J. P., Lupiano, Silverman, Lane and Lynch, JJ.